NUMBER 13-09-00626-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

ANDREW CANTU,                                                            Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
             Memorandum Opinion by Justice Rodriguez
      Appellant Andrew Cantu appeals from his conviction for the offense of possession

of more than four grams but less than 200 grams of cocaine, a second-degree felony.

See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (Vernon 2010). Cantu pleaded

guilty to the offense, but the trial court deferred adjudication and placed Cantu on

community supervision for a term of ten years. Nearly a year after being placed on
deferred adjudication community supervision, the State filed its first motion to revoke.

The trial court declined to revoke at that time, instead sanctioning Cantu and continuing

him on community supervision. Almost one year after its first motion, the State filed a

second motion to revoke, alleging that Cantu had violated the terms of community

supervision.      Cantu pleaded true to all of the allegations.       The trial court then

adjudicated Cantu's guilt and sentenced him to sixteen years' confinement in the

Institutional Division of the Texas Department of Criminal Justice.

          Concluding that Cantu's appeal in this case would be "wholly frivolous," counsel

filed an Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We

affirm.

                         I. COMPLIANCE WITH ANDERS V. CALIFORNIA

          Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Cantu's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

"examined the record herein" and in his professional opinion, "he finds the appeal to be

wholly frivolous."     After discussing Cantu's guilty plea, deferred adjudication and

community supervision, revocation proceedings, six potential grounds for appeal, and the

applicable law, counsel concludes that Cantu's appeal would be "wholly frivolous." See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) ("In

Texas, an Anders brief need not specifically advance 'arguable' points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44

(Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991) (en banc).

                                              2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Cantu's counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment. Counsel has informed this Court that he

has: (1) examined the record and found no arguable grounds to advance on appeal; (2)

forwarded a copy of the brief and his request to withdraw as counsel to Cantu; and (3)

informed Cantu of his right to review the record and to file a pro se response. 1 See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed, and Cantu has

not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel's brief, and we

have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. Accordingly,

we affirm the judgment of the trial court.




        1
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).
                                                    3
                                      III. MOTION TO WITHDRAW

        In accordance with Anders, Cantu's attorney has asked this Court for permission to

withdraw as counsel for Cantu. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) ("If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                  To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw that was carried with the case on December 8, 2010. Within five

days of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion

and judgment to Cantu and to advise Cantu of his right to file a petition for discretionary

review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex

parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                              NELDA V. RODRIGUEZ
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 27th
day of January, 2011.


        2
           No substitute counsel will be appointed. Should Cantu wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with
this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3; 68.7. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4
                                                      4